          Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 1 of 13




1
     John L. Condrey (SBN: 026220)
     Kira N. Barrett (SBN: 029778)
2    Rachel L. Werner (SBN: 033361)
     GORDON REES SCULLY MANSUKHANI, LLP
3    Two N. Central Avenue Suite 2200
     Phoenix, AZ 85004
4    Telephone: (602) 794-2474
     Facsimile: (602) 265-4716
5    jcondrey@grsm.com
     knbarrett@grsm.com
6    rwerner@grsm.com
7
     Attorneys for Defendant Prudential Overall Supply
8
                                UNITED STATES DISTRICT COURT
9

10                                FOR THE DISTRICT OF ARIZONA

11

12
     Gallagher & Kennedy, PA.                            No.2:16-cv-04447-DAE-BGM

13                 Plaintiff,
14
     v.                                                  PRUDENTIAL OVERALL SUPPLY’S
15                                                       FIRST AMENDED THIRD-PARTY
     City of Phoenix, et al.,                            COMPLAINT
16

17                  Defendants.
18
     Prudential Overall Supply, a California
19    corporation,
20                  Third-Party Plaintiff,
21        vs.
22
     Air Born, Inc., a Texas Corporation f/k/a/
     AESCO, Inc., an Ohio corporation; Arizona
23   Western Dry Cleaning, an unidentified entity;
24
     Belden Communications Co., a Delaware
     Corporation; Celgene Corporation, a
25   Delaware Corporation; Dolphin Incorporated,
26
     an Arizona Corporation; G&K Textile
     Services, Inc., a Minnesota Corporation;
27   Milum Textile Services Co., an Arizona
     Corporation; Moon Dry Cleaners, an
28
     unidentified entity; Southwest Products



                                                     1
            Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 2 of 13




1
         Corporation, an Arizona Corporation; Uni-
         Tek Precision, Inc., an Arizona Corporation;
2        Zep Manufacturing Company, a Delaware
         Corporation; John and Jane Does I-X; Black
3
         and White Corporations I-X; ABC LLCs I-X;
4        and XYZ Partnerships I-X.
5                          Third-Party Defendants.
6

7             Defendant/Third-Party Plaintiff Prudential Overall Supply (“Prudential” or “Third-Party
8
     Plaintiff”), for its First Amended Third-Party Complaint1 against Air Born, Inc., f/k/a/ AESCO,
9
     Inc., Arizona Western Dry Cleaning, Belden Communications Co., Celgene Corporation, Dolphin
10
     Incorporated, G&K Textile Services Inc., Milum Textile Services Co., Moon Dry Cleaners,
11
     Southwest Products Corporation, Uni-Tek Precision, Inc., Zep Manufacturing Co., John and Jane
12
     Does I-X; Black and White Corporations I-X; ABC LLCs I-X; and XYZ Partnerships I-X
13
     (collectively “Third-Party Defendants”) allege as follows:
14
                                              NATURE OF THE ACTION
15
              1.      This is a civil action pursuant to the Comprehensive Environmental Response,
16
     Compensation, and Liability Act of 1980, as amended 42 U.S.C. § 9601 et seq. (“CERCLA”).
17

18
              2.      This case arises out of a purported civil action under CERCLA brought by Plaintiff

19
     law firm, Gallagher & Kennedy, PA (“G&K”), against Defendant/Third Party Plaintiff Prudential,

20   and Defendants Maricopa County (“County”) and the City of Phoenix (“City”).

21            3.      Plaintiff G&K previously served as counsel on a contingent fee basis for Roosevelt
22   Irrigation District (“G&K) in a separate CERCLA action against Defendants and dozens of others,
23   No. CV-10-00290-DAE (BGM) (“the RID Case”). The RID Case was settled for $1.2 million
24   and dismissed with prejudice on April 17, 2018 (Dkt. #1568). Settlement of the RID Case was
25   prompted by the Court’s two rulings (Dkts. ## 1366 and 1392) holding that RID lacked standing
26

27   1
       Prudential filed a Joint Third-Party Complaint with Maricopa County. Prudential’s First Amended Complaint shall have no
     effect on Maricopa County’s Third-Party Complaint. By filing this First Amended Third-Party Complaint, Prudential intends
28   to separate its Third-Party Complaint from that of Maricopa County, including the parties Prudential intends to pursue by
     way of its First Amended Third-Party Complaint.



                                                                2
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 3 of 13




1    to recover alleged costs that it had not incurred and had no non-contingent liability to pay. The
2    costs for which RID had no standing to pursue included G&K’s attorney fees, professional
3    services advanced by Synergy Environmental LLC (“Synergy”), and costs paid by Spinnaker
4
     Holdings, LLC (“Spinnaker”) for well-head treatment at four RID wells.
5
            4.     On December 16, 2016, three weeks after the Court ruled that RID had no standing
6
     to recover costs RID did not pay, G&K filed its Complaint (Dkt. # 1) against thirty-one (31)
7
     Defendants, alleging, under CERCLA, every named Defendant was jointly and severally liable to
8
     G&K for costs allegedly incurred by G&K, on behalf of RID.
9
            5.     On December 16, 2016, the same day G&K filed its Complaint, Synergy and
10
     Spinnaker filed their own CERCLA complaint, No. 2:16-cv-04448-DAE (BGM), alleging claims
11
     against twenty-five (25) Defendants that identically tracked the defendants and claims made by
12
     RID in its Third Amended Complaint in the RID Case. On April 16, 2018, Spinnaker and Synergy
13
     notified the Court all defendants were voluntarily dismissed without prejudice (Dkt. #161) after
14

15
     which, the next day on April 17, 2018, the Court closed the case (Dkt. #164).

16          6.     No facts or law in G&K’s Complaint or in G&K’s Initial Disclosure Statement

17   establishes G&K’s standing to seek recovery of alleged costs incurred by Synergy and Spinnaker,
18   as set forth in the Synergy/Spinnaker complaint in No. 2:16-cv-04448-DAE (BGM).
19          7.     Without explanation in its Complaint (Dkt. # 1 ¶ 52) G&K alleges, on behalf of
20   RID, incurred at least $15,000,000 in response costs yet describes its Complaint as an “initial
21   action” with an attached statement of damages, Exhibit B (Dkt. # 1-2), that lists only
22   $6,741,144.18 in damages most of which are for G&K fees, Synergy fees and Spinnaker costs.
23
            8.     On September 21, 2018, G&K filed a Notice of Dismissal (Dkt. # 306), dismissing
24
     without prejudice, twenty-eight (28) of its original thirty-one (31) Defendants leaving only three
25
     Defendants, Prudential, the County, and City, to defend against G&K’s claims.
26
            9.     On June 12, 2019, after a June 4, 2019 Scheduling Conference, the Court issued a
27
     Scheduling Order (Dkt. # 373) that provided, inter alia, that Defendants shall file third-party
28
     complaints, without the need for prior court approval, on or before August 16, 2019.


                                                     3
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 4 of 13




1           10.    Defendant/Third-Party Plaintiff denies G&K’s allegations in their entirety as flawed
2    in fact and law. Third-Party Plaintiff further alleges, that should it be found liable, its liability
3    should not be joint but rather limited to its equitable share. In the unlikely event that Third-Party
4
     Plaintiff is ordered to pay G&K’s alleged costs that should be properly borne by other parties,
5
     then Third-Party Plaintiff is entitled to contribution pursuant to CERCLA, 42 U.S.C. § 9613(f)
6
     from Third-Party Defendants for its respective shares of any responses costs adjudged against
7
     Third-Party Plaintiff.
8
                                      JURISDICTION AND VENUE
9
            11.    This action arises under Section 113 of CERCLA, 42 U.S.C. § 9613.
10
            12.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 42 U.S.C.
11
     § 9613(b).
12
            13.    Venue lies in the United States District Court for the District of Arizona pursuant to
13
     28 U.S.C. § 1391(b)(2) and 42 U.S.C. §§ 9607(a) and 9613(b). The claims asserted in this Third-
14

15
     Party Complaint arose in Maricopa County, Arizona.

16                                     GENERAL ALLEGATIONS

17          14.    G&K alleges that RID owns and operates approximately 100 groundwater wells
18   located west of Phoenix in the western portion of Maricopa County that are used to supply
19   irrigation water to public and private entities for industrial and agricultural use.
20          15.    G&K alleges that at least twenty of RID’s wells are contaminated with hazardous
21   substances including, but not limited to, TCE, PCE, TCA, 1,1-DCA, 1,1-DCE, 1,2-DCA, cis-1,2-
22   DCE, and MTBE. G&K further alleges that these contaminants were released from three regional
23
     sites, previously identified by EPA and ADEQ: Motorola 52nd Street Superfund Site, West Van
24
     Buren Area WQARF Site, and West Central Phoenix WQARF Site.
25
            16.    G&K alleges in its Complaint and in other filings, many facilities, including Third-
26
     Party Plaintiffs’ property, in the three regional sites released one or more of the identified
27
     contaminants into groundwater.
28
            17.    G&K alleges that, on RID’s behalf, it incurred responses costs to treat contaminated


                                                       4
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 5 of 13




1    groundwater to drinking water standards, even though RID’s sole business is to supply irrigation
2    water to farmers, and the groundwater pumped by RID, at all relevant times, is fit for irrigation
3    use without any treatment.
4
             18.   To respond to the alleged contamination of the RID wells, G&K alleges
5
     that G&K, on behalf of RID, incurred response costs for which G&K can obtain joint and several
6
     reimbursement from Third-Party Plaintiff under CERCLA 42 U.S.C. §§ 9601 to 9675.
7
                                     THIRD-PARTY DEFENDANTS
8
             19.   Each Third-Party Defendant identified in this Third-Party Complaint is a “person”
9
     as defined in Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).
10
             20.   Each Third-Party Defendant is a current or former “owner or operator” of a
11
     “facility” within the meaning of Sections 101(9) and (20) of CERCLA, 42 U.S.C. §§ 9601(9) and
12
     (20).
13
             21.   Air Born, Inc., f/k/a AESCO, Inc., (“AESCO”). According to public information
14

15
     and ADEQ documents, AESCO Inc., previously owned and/or operated a facility at 5133 West

16   Latham Street, Phoenix, AZ, from which there has been an alleged release or threatened release

17   of hazardous substances, including TCE in the soil and in the groundwater.
18           22.   The contaminants potentially released at AESCO are the same ones that Third-Party
19   Plaintiff is at risk of incurring response costs or at risk of payment in excess of its fair share of a
20   common liability.
21           23.   Arizona Western Dry Cleaning (“Arizona Western”). According to public
22   information and ADEQ documents, Arizona Western Dry Cleaning owned and/or operated a
23
     facility at 5144 West McDowell Road, Phoenix, AZ, from which there has been an alleged release
24
     or threatened release of hazardous substances during its period of ownership or operation.
25
             24.   The contaminants potentially released at the Arizona Western facility are the same
26
     ones that Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in excess
27
     of its fair share of a common liability.
28
             25.   Belden Communications Co., (“Belden”). According to public information and


                                                       5
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 6 of 13




1    ADEQ documents, Belden Communications Co., owned and/or operated the facility located at
2    505 North 51st Avenue, Phoenix, AZ, from which there allegedly has been a release or threatened
3    release of hazardous substances including 1,1,1-TCA in the soil and in the groundwater.
4
            26.    The contaminants potentially released at the Belden facility are the same ones that
5
     Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in excess of its fair
6
     share of a common liability.
7
            27.    Celgene Corporation (“Celgene”). According to public information and ADEQ
8
     documents, Celgene Corporation owns and/or operates the facility located at 620 North 51st
9
     Avenue, Phoenix, AZ, from which there has been an alleged release or threatened release of
10
     release of hazardous substances including 1,1,1-TCA in the soil and in the groundwater.
11
            28.    The contaminants potentially released at the Celgene facility are the same ones that
12
     Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in excess of its fair
13
     share of a common liability.
14

15
            29.    Dolphin Incorporated (“Dolphin”). According to public information and as

16   alleged by G&K, on behalf of RID, in the related RID Litigation, Dolphin Incorporated owns

17   and/or operates a facility located at 740 South 59th Avenue, Phoenix, AZ, from which there has
18   been an alleged release or threatened release of a hazardous substance. Further G&K alleges TCA,
19   PCE, TCE, 1,1-DCE, 1.1- DCA, and cis-1,2-DCE are present in the soil and PCE, TCE, TCA,
20   1,1- DCE, 1,1-DCA, cis-1,2-DCE, and 1,2- DCA are present in the groundwater at the 740 South
21   59th Avenue facility.
22          30.    The contaminants allegedly released at the Dolphin facility are the same ones that
23
     Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in excess of its fair
24
     share of a common liability.
25
            31.    G&K Textile Services Inc., (“G&K Textile”). According to public information
26
     and ADEQ documents, G&K Textile Services Inc., owns and/or operates the facility located at
27
     4804 East Roosevelt Street, Phoenix, AZ, from which there has been an alleged release or
28
     threatened release of a hazardous substance, or G&K Textile Services Inc., formerly owned or


                                                        6
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 7 of 13




1    operated that facility at the time of an alleged release or threatened release of a hazardous
2    substance at the facility, which includes PCE in the soil and in the groundwater.
3           32.    The contaminant potentially released at the G&K Textile facility is the same one
4
     that Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in excess of
5
     its fair share of a common liability.
6
            33.    Milum Textile Services Co. According to public information and as alleged by
7
     G&K, on behalf of RID, in the related RID Litigation, Milum Textile Services Co. owns and/or
8
     operates facilities located at 333 North 7th Ave in Phoenix, AZ, from which there has been a
9
     release or threatened release of a hazardous substance, or Milum formerly owned or operated that
10
     facility at the time of a release or threatened release of hazardous substances at the facility that
11
     include PCE, TCE, TCA, and 1,1-DCE in the soil at the facility located at 333 North 7th Ave and
12
     PCE, TCE, and, 1,1-DCE in the groundwater.
13
            34.    The contaminants allegedly released at the Milum Textile Services Co. are the same
14

15
     ones that Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in excess

16   of its fair share of a common liability.

17          35.    Moon Dry Cleaners. According to public information and ADEQ documents,
18   Moon Dry Cleaners formerly owned and/or operated the facility located at 5132 West McDowell
19   Road, Phoenix, AZ, from which there has been an alleged release or threatened release of
20   hazardous substances during its period of ownership or operation.
21          36.    The contaminants potentially released at the Moon Dry Cleaners facility are the
22   same ones that Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in
23
     excess of its fair share of a common liability.
24
            37.    Southwest Products Corporation. Southwest Products Corporation owns and/or
25
     operates the facility located at 5143 West Roosevelt Street, Phoenix, AZ, from which there has
26
     been an alleged release or threatened release of a hazardous substance, or Southwest Products
27
     Corporation formerly owned or operated that facility at the time of an alleged release or threatened
28
     release of hazardous substances at the facility, the include PCE and TCE in the soil and in the


                                                       7
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 8 of 13




1    groundwater.
2           38.     The contaminants potentially released at the Southwest Products Corporation
3    facility are the same ones that Third-Party Plaintiff is at risk of incurring response costs or at risk
4
     of payment in excess of its fair share of a common liability.
5
            39.     Uni-Tek Precision. Inc (“Uni-Tek”).           Uni-Tek Precision Inc., owns and/or
6
     operates facilities located at 1030 North 53rd Avenue, Phoenix, AZ, from which there has been an
7
     alleged release or threatened release of a hazardous substance, or Uni-Tek Precision Inc., formerly
8
     owned or operated that facility at the time of an alleged release or threatened release of hazardous
9
     substances at the facility that include PCE, and TCE in the soil and in the groundwater.
10
            40.     The contaminants potentially released at the Uni-Tek facility are the same ones that
11
     Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in excess of its fair
12
     share of a common liability.
13
            41.     Unknown Facility (“Black Corporation I”). Black Corporation I owned and/or
14

15
     operated the facility located at 5134 West Latham Street, Phoenix, AZ, from which Black

16   Corporation I allegedly released or threatened release of hazardous substances at the facility.

17          42.     The contaminants potentially released at the Black Corporation I facility are the
18   same ones that Third-Party Plaintiff is at risk of incurring response costs or at risk of payment in
19   excess of its fair share of a common liability.
20          43.     Vacant Lot (“Black Corporation II”). Black Corporation II owned and/or
21   operated the facility located at 5137 West Latham Street, Phoenix, AZ, from which the Black
22   Corporation II allegedly released or threatened release of hazardous substances at the facility that
23
     potentially include PCE, and TCE in the soil and groundwater.
24
            44.     The contaminants potentially released at the Black Corporation II facility are likely
25
     the same ones that Third-Party Plaintiff is at risk of incurring response costs or at risk of payment
26
     in excess of its fair share of a common liability.
27
            45.     ZEP Manufacturing Co. Zep Manufacturing Co., owns and/or operates the facility
28
     located at 5137 West Latham Street, Phoenix, Arizona, from which there has been an alleged


                                                          8
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 9 of 13




1    release or threatened release of a hazardous substance, or Zep Manufacturing Co. formerly owned
2    or operated that facility at the time of an alleged release or threatened release of hazardous
3    substances at the facility that include PCE, and 1,1,1-TCA, in the soil and in the groundwater.
4
               46.   The contaminants potentially released at the Zep Manufacturing Co. facility are
5
     likely the same ones that Third-Party Plaintiff is at risk of incurring response costs or at risk of
6
     payment in excess of its fair share of a common liability
7
                                        FIRST CLAIM FOR RELIEF
8
                               Contribution against Third-Party Defendants
9
               47.   Third-Party Plaintiff realleges and incorporates paragraphs 1-46 as if fully set forth
10
     herein.
11
               48.   Each site of the Third-Party Defendants’ current and former operations identified
12
     above is a “facility” within the meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
13
               49.   Each of the Third-Party Defendants identified herein is a “person” as defined by
14

15
     Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

16             50.   There has been an actual or threatened release of hazardous substances at each of

17   the Third-Party Defendants’ sites described above within the meaning of Sections 101(14) and
18   (22) of CERCLA, 44 U.S.C. §§ 9601(14), (22).
19             51.   The Third-Party Defendants owned and/or operated facilities at the time of disposal
20   of hazardous substances, or own and/or operate facilities at which there has been a release of
21   hazardous substances within the meaning of Section 107(a)(2) of CERCLA, 44 U.S.C. §
22   9607(a)(2).
23
               52.   Third-Party Plaintiff may incur response costs that are greater than its equitable
24
     share of those costs, and which equitably should be borne by Third-Party Defendants.
25
               53.   While Third-Party Plaintiff denies any liability to G&K in this action, if Third-Party
26
     Plaintiff is held jointly and severally liable to G&K for response costs or otherwise found liable
27
     to G&K for any amount or obligation in excess of its equitable share of response
28
     costs, Third-Party Defendants are liable to Third-Party Plaintiff for any such excess amount


                                                        9
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 10 of 13




1    pursuant to CERCLA Section 113(f)(1), 42 U.S.C. § 9613(f)(1).
2                                      SECOND CLAIM FOR RELIEF
3                                            Declaratory Judgment
4
               54.    Third-Party Plaintiff realleges and incorporates paragraphs 1-53 as if fully set forth
5
     herein.
6
               55.    There is a present and actual controversy between Third-Party Plaintiff and all
7
     Third-Party Defendants concerning its respective rights and obligations with respect to the
8
     response costs associated with the RID Wells.
9
               56.    Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides, in relevant part
10
     that:
11
               In any such action described in this subsection, the court shall enter a declaratory
12             judgment on liability for response costs or damages that will be binding on any
               subsequent action or actions to recover further response costs or damages, A
13
               subsequent action or actions under section 9607 of this title for further response costs
14             at the vessel or facility may be maintained at any time during the response action but
               must be commenced no later than 3 years after the date of completion of all response
15
               action, Except as otherwise provided in this paragraph, an action may be commenced
16             under section 9607 of this title for recovery of costs at any time after such costs have
               been incurred.
17
     42 U.S.C. § 9613(g)(2).
18
               57.    Third-Party Plaintiff seeks a declaratory judgment under Section 113(g)(2) of
19
     CERCLA, 42 U.S.C. § 9613(g), against all Third-Party Defendants holding them liable for their
20
     respective equitable shares of response costs, which will be binding in any subsequent action to
21

22
     recover further response costs.

23
               WHEREFORE, Third-Party Plaintiff respectfully requests that the Court enter judgment

24   in its favor and against the Third-Party Defendants, as follows:

25             A.     In the event that Third-Party Plaintiff is held liable for more than its fair share of
26   G&K’s alleged response costs, a judgment in favor of Third-Party Plaintiff and against each Third-
27   Party Defendant, in an equitable amount;
28             B.     A declaratory judgment that Third-Party Plaintiff is entitled to recover an equitable



                                                         10
         Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 11 of 13




1    portion of its future costs, including interest, from any other party or parties held liable;
2           C.     A declaratory judgment against all Third-Party Defendants finding that they are
3    each liable under CERCLA and are obliged to pay for their equitable shares of all past and future
4
     response costs associated with the RID Wells.
5
            D.     An award of reasonable costs to Third-Party Plaintiff; and
6
            E.     Such other relief as the Court deems just and proper.
7
            RESPECTFULLY SUBMITTED this 22nd day of August, 2019.
8
                                         GORDON REES SCULLYMANSUKHANI, LLP
9

10
                                         BY: /s/ John L. Condrey
11                                              John L. Condrey
                                                Kira N. Barrett
12                                              Rachel Werner
13                                              Attorneys for Defendant Prudential Overall Supply

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       11
           Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 12 of 13




1

2                                     CERTIFICATE OF SERVICE
3
             I hereby certify that on August 22, 2019 I electronically transmitted the attached document
4
             to the Clerk’s Office using the CM/ECF System for filing and counsel of record.
5
     Ann Thompson Uglietta, Esq.
6    Maxine S. Mak, Esq.
7
     CIVIL SERVICES DIVISION
     Security Center Building
8    222 North Central Avenue, Suite 1100
9
     Phoenix, AZ 85004
     uglietta@mcao.maricopa.gov
10   makm@mcao.maricopa.gov
11
     ca-civilmailbox@mcao.maricopa.gov

12   William M. Pearson, Esq.
     PEARSON LAW GROUP LLC
13
     3509 East Shea Blvd.,
14   Phoenix, Arizona 85028
     wink@pearsonlg.com
15
     Attorneys for Defendant Maricopa County
16
     Michael K. Kennedy, Esq.
17
     GALLAGHER & KENNEDY
18   2575 East Camelback Road
     Phoenix, AZ 85016-9225
19
     mkk@gknet.com
20   Attorneys for Plaintiff – Gallagher & Kennedy, PA
21
     Andrea J Driggs, Esq.
22   Christopher David Thomas, Esq.
     Barry Grant Stratford, Esq.
23
     Matthew Luis Rojas, Esq.
24   PERKINS COIE LLP - Phoenix, AZ
     adriggs@perkinscoie.com
25   ethomas@perkinscoie.com
26   BStratford@perkinscoie.com
     mlrojas@perkinscoie.com
27   Attorneys for the City of Phoenix
28
     ///


                                                     12
        Case 2:16-cv-04447-DAE-BGM Document 387 Filed 08/22/19 Page 13 of 13




1

2    Stephen Lawrence Wetherell, Esq.
     PHOENIX CITY ATTORNEYS OFFICE
3
     CIVIL DIVISION
4    stephen.wetherell@phoenix.gov
     Attorney for the City of Phoenix
5

6
     Kimberley M. Davison
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           13
